Citation Nr: 1133490	
Decision Date: 09/09/11    Archive Date: 09/15/11

DOCKET NO.  08-16 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for obstructive sleep apnea (OSA).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 







INTRODUCTION

The Veteran served on active duty from September 1984 to September 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In January 2010, the Board remanded the Veteran's current claim for additional development.  


FINDING OF FACT

Resolving all doubt, the competent evidence shows a relationship between the Veteran's current OSA and service.


CONCLUSION OF LAW

The criteria for service connection for obstructive sleep apnea have been met.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

The Veteran's service connection claim for OSA has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome noted above, no conceivable prejudice to the Veteran could result from the grant of service connection.  See Bernard v. Brown, 4 Vet. App. 384. 393 (1993).

Analysis

The Veteran seeks service connection for OSA.  The Veteran contends that he had symptoms of sleep apnea during service, particularly snoring, daytime fatigue, and nighttime awakenings during service and an April 2011 buddy statement notes that its author often observed the Veteran snoring loudly during service.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service. 38 C.F.R. § 3.303(d).  Generally, to prevail on a claim of service connection on the merits, there must be medical evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service treatment and examination records document that the Veteran gained 42 pounds between October 1984 and August 2005.  The records reflect no findings or histories suggestive of OSA.  

An August 2007 VA treatment record reflects the Veteran's 12-year history of snoring.  He also reported occasional breathing difficulties at night and occasionally nonrestorative sleep.  After examination, the Veteran was assessed with OSA, very likely.  A sleep study was then performed, after which the Veteran was diagnosed with OSA.  See December 2007 VA treatment record.  Subsequent medical records reflect continued diagnosis of and treatment for OSA.    

A VA examination was conducted in April 2010.  The examiner noted a review of the Veteran's claim file.  The examiner noted that STRs dated in October 1989 indicate that the Veteran was 67 inches tall and weighed 157 pounds.  At the time of examination, he weighed 232 pounds.  The examiner noted that the Veteran had a sleep study in October 2007 and was given a CPAP machine in December 2007.  The examiner opined that the Veteran's sleep apnea was not caused by, or a result of, active service.  The examiner noted that the service treatment records showed no documentation of OSA and that the initial diagnosis dated five years after retirement from active duty.  Furthermore, the examiner noted that the Veteran was class II for obesity with a weight gain of 49 pounds since separation when the diagnosis was made.  The examiner explained that obesity is a major risk factor for the development of OSA and that studies suggested that obesity has a direct effect on upper airway function or indirect effects secondary to changes in lung volume.  The examiner acknowledged that the Veteran reported daytime fatigue during service, but explained that excessive daytime sleepiness was not a good predictor of OSA.    The examiner reported that based on the lack complaints or treatment for OSA during service, the fact that the Veteran was class II for obesity with a weight gain of 49 pounds when the diagnosis of sleep apnea was made following service, the evidence of a small palate (which literature showed played an important role in the pathogenesis of OSA), and the evidence that obesity had a direct effect on upper airway function, the Veteran's OSA was not caused by any problems documented in the military service record. 

After review of the evidence, the Board finds service connection is warranted based on the evidence that OSA onset in service.  The Board acknowledges that the service medical records are negative for histories or findings suggestive of OSA.  The Veteran and his former colleague are competent to report that the Veteran experienced snoring and abrupt awakenings during service, however, and the Board finds the histories of snoring and nighttime awakenings, which represent common symptoms of impaired or problematic sleeping, from service to the present are credible and are competent.  See 38 C.F.R. § 3.159(a)(2); Charles v. Principi, 16 Vet. App. 370 (2002).  

The Board further acknowledges that the record includes a negative nexus opinion from a VA examiner.  The examiner did not provide an opinion as to whether OSA onset in service, however, and to the extent the provided opinion can be interpreted as such, the Board finds it has limited probative value.  In explaining her opinion, the examiner noted that the Veteran was diagnosed with sleep apnea five years after service, at which time the Veteran had gained 49 pounds since separation and was obese.  The evidence of record clearly shows that the Veteran was assessed with sleep apnea in 2007, approximately 2 years after separation from active service, however, and the examiner did not address the in-service weight gain or make findings as to whether the Veteran was obese in service or at the time of the initial diagnosis in 2007.  Based on these inaccuracies and ambiguities, the Board finds the examiner's opinion is of limited probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993). 

 Based on the competent evidence of in-service symptoms suggestive of sleep apnea, the medical evidence that obesity is a major risk factor for sleep apnea, and the evidence of possible obesity during service (given the Veteran's height and weight at separation), the Board finds the evidence, at the very least, is in equipoise as to whether service connection is warranted.  In such circumstances, the benefit of the doubt goes to the Veteran; thus, service connection is granted.  38 U.S.C.A. § 5107(b). 


ORDER

Entitlement to service connection for obstructive sleep apnea is granted.


____________________________________________
N. SNYDER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


